DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 12/1/2020 have been fully considered but they are not persuasive. Upon review, it appears the main point of contention is with respect to the newly amended claim limitations reciting a “first computer,” and a “second computer,” which are to be respectively programmed so as to control “second lights”. The Applicant further states that Boecker, at most, discloses two different drive modules, and Lee discloses a lighting system, but the combination fails to teach or suggest a “first light set” and a “second light set” which have been further narrowed by various examples of what lights are considered to constitute said light sets. The Examiner respectfully disagrees with the Applicant’s assertions, and believes the prior art of record remains pertinent in regards to the most recent claim amendments.
With respect to Boecker: paragraph 0026 discloses situations in which a drive module may be responsible for providing functionality and control to various components associated with another, and potentially faulty, drive module. Paragraph 0026 goes on the recite that said components may include, for example, lights. Prior art Lee is further relied upon to teach/disclose various light sources associated with a vehicle; said light sources being well-known in the art. Fig.’s 2-3, paragraphs 0056, 0060, etc. of Lee teach both interior and exterior lighting in the forms of indicator lights (i.e. blinkers 222, 224, brakes 226, headlights 230, etc.). 
Furthermore, with respect to the most recent amendments now stating, “a first computer programmed,” and “a second computer programmed,” the Examiner believes the prior art of record also reads upon said language. For example, as is discussed within Lee, a vehicle computing device (as shown within Fig. 3 for example as potentially being multiple vehicle computing devices) may include a plurality of systems controllers 326, wherein said system controllers are configured so as to control braking, safety, emitters, etc. associated with the vehicle 302 (see paragraph 0041 for example). The system controller(s) 314 of the vehicle computing devices 304 are also further in communication with and control the drive modules 314 to thereby establish a robust control system capable of controlling the emitters/lights of the vehicle. Paragraphs 0068, and 0070 of Lee, as well as the teachings of Boecker further support the concept of said computing devices including “computer-executable” instructions, programs, etc. so as to carry out and perform the various functions associated with said systems. For these reasons, inter alia, the Examiner believes the previous rejection of record .  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6, 8, 11-16, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boecker et al. (U.S. Patent Publication Number 2019/0092257) in view of Lee et al. (U.S. Patent Publication Number 2019/0354786).
Regarding Claim 1:
Boecker et al. discloses a system comprising: a first power net in a vehicle (Fig. 1, battery 110 with its associated output, and its related discussion; see, for example, paragraph 0022) electrically coupled to a first light set including first lights (Fig. 1, load 142 and its related discussion; see, for example, paragraph 0027 which discloses load 142 may represent any electrical load corresponding to vehicle components, such as “one or more of:… braking system(s); light(s))…”), and to a first drive module programmed to control second lights included in a second light set when the first power net is operational (Fig. 1, drive module 104 for controlling first load 120 with power from battery 110, and their related discussion; see, for example, paragraphs 0022, 0026, etc. which disclose how the battery is used so as to provide electrical power to the load 120 to provide functionality for the vehicle 102, as well as, in general, how the drive modules are to function so as to provide power and functionality for the various components associated with the drive module. See also paragraph 0027 which discloses load 120 may represent any electrical load corresponding to vehicle components, such as “one or more of:… braking system(s); light(s))…”); and a second power net in the vehicle (Fig. 1, battery 132 with its associated output, and its related discussion; see, for example, paragraph 0022) electrically coupled to the second light set and a second drive module programmed to control the second lights when the first power net includes a fault condition (Fig. 1, drive module 106 for controlling load 120 via output from battery 132 when battery 110 of drive module 104 is considered to be faulty; see, for example, paragraph 0026 which discloses how one of the drive modules, in this instance 106, can provide power to drive module 104 with associated load 120 via battery 132, so as to provide functionality to the various components, i.e. load 120, in the faulty drive module, i.e. 104). While Boecker discloses a first light set and a second light set, Boecker fails to explicitly teach first lights as at least one of headlamps, tail lights, front blinkers, or rear blinkers, and second lights as at least one of autonomous vehicle light bars, breaker lights, or a center high mount stop lamp, as well as said drive modules being incorporated as a computer.
However, in an attempt to expedite prosecution, Lee et al., which is similarly directed towards autonomous vehicle systems, discloses a first light set including first lights, the first lights including at least one of headlamps, tail lights, front blinkers, or rear blinkers (Fig.’s 2-3, emitters 308 including exterior visual emitters, similar to those shown within figure 2 as left or right blinker 222/224, headlights 230, and their related discussion; see, for example, paragraphs 0056-0060, etc.), and a first computer programmed to control second lights included in a second light set, the second lights including at least one of autonomous vehicle light bars, brake lights, or a center high mount stop lamp (Fig.’s 2-3, one of a vehicle computing device 304 comprising system controllers 326 working in conjunction with drive modules 314 so as to control external visual emitters such as brake lights 226, and their related discussion; see, for example, paragraphs 0041, 0056-0060, 0068-0070, etc.); and a second computer programmed to control the second lights (Fig.’s 2-3, another one of a vehicle computing device 304 comprising system controllers 326 working in conjunction with drive modules 314 so as to control external visual emitters such as brake lights 226, and their related discussion; see, for example, paragraphs 0041, 0056-0060, 0068-0070, etc.)
Regarding Claim 2:
Modified Boecker teaches the limitations of the preceding claim 1. Modified Boecker, in further view of Lee, discloses wherein the first computer is included in a primary power brake system (Fig. 3, vehicle computing devices 304 with system controllers 326 and drive module(s) 314 included within the various vehicle systems including a braking system as discussed within paragraph 0060 for example; see also Boecker, paragraph 0015 for example, which also discloses the drive module(s) is/are to include all major systems of the vehicle including the braking system).
Regarding Claim 4:
Modified Boecker teaches the limitations of the preceding claim 1. Modified Boecker, in further view of Boecker, discloses wherein the first power net is electrically coupled to an autonomous vehicle platform module, and the autonomous vehicle platform module includes the first computer that controls the autonomous vehicle light bars when the first power net is operational (Fig. 1, drive module 104 for controlling first load 120 with power from battery 110, and their related discussion; see, for example, paragraphs 0022, 0026, etc. which disclose how the battery is used so as to provide electrical power to the load 120 to provide functionality for the vehicle 102, as well as, in general, how the drive modules are to function so as to provide power and functionality for the various components associated with the drive module. See also paragraph 0027 which discloses load 120 may represent any electrical load corresponding to vehicle components, such as “one or more of:… braking system(s); light(s))…”; see also Lee: Fig. 3, vehicle computing devices 304 with system controllers 326 and drive module(s) 314 for controlling emitter(s) 308 of the autonomous vehicle 302, said emitters including, but not limited to, exterior emitters, such as indicator lights, signs, light arrays, etc. as well as interior emitters, such as lights, signs, display screens, touch screens, etc. as discussed within paragraph 0056).
Regarding Claim 5:
Modified Boecker teaches the limitations of the preceding claim 4. Modified Boecker, in further view of Boecker, discloses wherein the second power net is electrically coupled to a secondary light control system  that includes the second computer programmed to control the autonomous vehicle light bars when the first power net includes a fault condition (Fig. 1, drive module 106 for controlling load 120 via output from battery 132 when battery 110 of drive module 104 is considered to be faulty; see, for example, paragraph 0026 which discloses how one of the drive modules, in this instance 106, can provide power to drive module 104 with associated load 120 via battery 132, so as to provide functionality to the various components, i.e. load 120, in the faulty drive module, i.e. 104; see also Lee: Fig. 3, vehicle computing devices 304 with system controllers 326 and drive module(s) 314 for controlling emitter(s) 308 of the autonomous vehicle 302, said emitters including, but not limited to, exterior emitters, such as indicator lights, signs, light arrays, etc. as well as interior emitters, such as lights, signs, display screens, touch screens, etc. as discussed within paragraph 0056).
Regarding Claim 6:
Modified Boecker teaches the limitations of the preceding claim 5. Modified Boecker, in further view of Boecker, discloses wherein the second light control system is included in one of the autonomous vehicle light bars (Fig. 1, drive module(s) 104 and 106 comprising load(s) 120/142 as shown and their related discussion. See also Lee: Fig. 3, drive module(s) 314 for controlling emitter(s) 308 of the autonomous vehicle 302, said emitters including, but not limited to, exterior emitters, such as indicator lights, signs, light arrays, etc. as well as interior emitters, such as lights, signs, display screens, touch screens, etc. as discussed within paragraph 0056. It should also be noted that the rearranging of parts of a prior art structure involves only routine skill in the art. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). In this instance, while the Examiner believes the prior art discloses control being included within the various loads, including autonomous vehicle light bars, it should be noted that, as previously stated, the rearrangement of control location within the system relative to a load to be controlled is considered to be an obvious matter to one having ordinary skill in the art, and is considered to be a matter which would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application.).
Regarding Claim 8:
Modified Boecker teaches the limitations of the preceding claim 1. Modified Boecker, in further view of Boecker, discloses wherein each of the autonomous vehicle light bars includes a secondary light control system that includes the second computer (Fig. 1, drive module 106 for controlling load 120 via output from battery 132 when battery 110 of drive module 104 is considered to be faulty; see, for example, paragraph 0026 which discloses how one of the drive modules, in this instance 106, can provide power to drive module 104 with associated load 120 via battery 132, so as to provide functionality to the various components, i.e. load 120, in the faulty drive module, i.e. 104; see also Lee: Fig. 3, vehicle computing devices 304 with system controllers 326 and drive module(s) 314 for controlling emitter(s) 308 of the autonomous vehicle 302, said emitters including, but not limited to, exterior emitters, such as indicator lights, signs, light arrays, etc. as well as interior emitters, such as lights, signs, display screens, touch screens, etc. as discussed within paragraph 0056. See also paragraph 0060 of Lee which discusses a plurality of drive module controllers including a plurality of processors so as to perform various control and functionality over the associated loads).
Regarding Claim 11:
Modified Boecker teaches the limitations of the preceding claim 1. Modified Boecker, in further view of Lee, discloses wherein: the first power net is further electrically coupled to a body control unit that is programmed to control at least one of the headlamps, the taillights, the front blinkers or the rear blinkers when the first power net is operational (Fig. 3, system controller(s) 326, drive module(s) 314, emitter(s) 308, and their related discussion; see, for example, paragraphs 0041, 0060, etc. which disclose the various drive modules and system controllers are each capable of providing control to the variety of loads associated with the system, such as exterior emitters).
Regarding Claim 12:
Modified Boecker teaches the limitations of the preceding claim 1. Modified Boecker, in further view of Boecker, discloses wherein: the first power net is electrically coupled to a primary power steering system that steers the vehicle based on commands from a primary virtual driver when the first power net is operational (Fig. 1, drive module 104 comprising battery 110 and load 120, and their related discussion; see, for example, paragraphs 0014-0015, 0026-0027, etc. which disclose providing power to a steering motor as a potential load of the system of the autonomous vehicle. Virtual driver seen as the provided control within the vehicle so as to establish an autonomous vehicle (see, for example, computer system(s) 802 and its related discussion). See also, Lee:  Fig. 3, vehicle computing device 304, system controller(s) 326, processors 316, etc., and their related discussion; see, for example, paragraphs 0041, 0060, etc. which further discuss control of steering, propulsion, braking, safety, etc. See also paragraphs 0012-0017 which discloses a vehicle computing device which is configured to use sensor information so as to generate a trajectory, i.e. control, the autonomous vehicle).
Regarding Claim 13:
Modified Boecker teaches the limitations of the preceding claim 12. Modified Boecker, in further view of Lee, discloses wherein: the first power net is electrically coupled to the primary virtual driver that controls vehicle steering by sending commands to the primary power steering system when the first power net is operational (Fig. 3, vehicle computing device(s) 304, processor(s) 316, system controller(s) 326, etc. and their related discussion; see, for example, paragraphs 0012-0017, 0041, etc. which disclose how the vehicle computing device including various processors and system controllers is utilized so as to command and control the autonomous vehicle).
Regarding Claim 14:
Modified Boecker teaches the limitations of the preceding claim 13. Modified Boecker, in further view of Boecker, discloses wherein: the second power net is electrically coupled to a secondary power steering system that steers the vehicle based on commands from the secondary virtual driver when the first power net includes a fault condition (Fig. 1, drive module 106 for controlling load 120 via output from battery 132 when battery 110 of drive module 104 is considered to be faulty; see, for example, paragraph 0026 which discloses how one of the drive modules, in this instance 106, can provide power to drive module 104 with associated load 120 via battery 132, so as to provide functionality to the various components, i.e. load 120, in the faulty drive module, i.e. 104. See also Lee: Fig. 3, vehicle computing device(s) 304, systems controller(s) 326, processor(s) 316, drive module(s) 314, etc. and their related discussion; see, for example, paragraphs 0012-0017, 0041, 0060, etc. which disclose how one or more controllers and modules may be utilized so as to control the various systems of the autonomous vehicle including steering, propulsion, braking, safety, emitters, communication, etc.).
Regarding Claim 15:
Modified Boecker teaches the limitations of the preceding claim 14. Modified Boecker, in further view of Boecker, discloses wherein: the second power net is further electrically (Fig. 1, drive module 106 for controlling load 120 via output from battery 132 when battery 110 of drive module 104 is considered to be faulty; see, for example, paragraph 0026 which discloses how one of the drive modules, in this instance 106, can provide power to drive module 104 with associated load 120 via battery 132, so as to provide functionality to the various components, i.e. load 120, in the faulty drive module, i.e. 104. See also Lee: Fig. 3, vehicle computing device(s) 304, systems controller(s) 326, processor(s) 316, drive module(s) 314, etc. and their related discussion; see, for example, paragraphs 0012-0017, 0041, 0060, etc. which disclose how one or more controllers and modules may be utilized so as to control the various systems of the autonomous vehicle including steering, propulsion, braking, safety, emitters, communication, etc.).
Regarding Claim 16:
Modified Boecker teaches the limitations of the preceding claim 15. Modified Boecker, in further view of Lee, discloses wherein the secondary virtual driver is operable to execute a minimum risk condition when the first power net includes a fault condition (see, for example, paragraph 0014 which discloses generating a stop trajectory to slow down, or stop, and pull over to a side of the road).
Regarding Claim 19:
Boecker et al. discloses a system comprising: a first power net in a vehicle (Fig. 1, battery 110 with its associated output, and its related discussion; see, for example, paragraph 0022) electrically coupled to a first light set (Fig. 1, load 142 and its related discussion; see, for example, paragraph 0027 which discloses load 142 may represent any electrical load corresponding to vehicle components, such as “one or more of:… braking system(s); light(s))…”) and to a first control system that is to control a first load when the first power net is operational (Fig. 1, drive module 104 for controlling first load 120 with power from battery 110, and their related discussion; see, for example, paragraphs 0022, 0026, etc. which disclose how the battery is used so as to provide electrical power to the load 120 to provide functionality for the vehicle 102, as well as, in general, how the drive modules are to function so as to provide power and functionality for the various components associated with the drive module. See also paragraph 0027 which discloses load 120 may represent any electrical load corresponding to vehicle components, such as “one or more of:… braking system(s); light(s))…”); and a second power net in the vehicle (Fig. 1, battery 132 with its associated output, and its related discussion; see, for example, paragraph 0022) electrically coupled to the load and a second control system that is to control the load when the first power net includes a fault condition (Fig. 1, drive module 106 for controlling load 120 via output from battery 132 when battery 110 of drive module 104 is considered to be faulty; see, for example, paragraph 0026 which discloses how one of the drive modules, in this instance 106, can provide power to drive module 104 with associated load 120 via battery 132, so as to provide functionality to the various components, i.e. load 120, in the faulty drive module, i.e. 104). While Boecker discloses a first light set, Boecker fails to explicitly teach first lights as at 
However, in an attempt to expedite prosecution, Lee et al., which is similarly directed towards autonomous vehicle systems, discloses a first light set including first lights, the first lights including at least one of headlamps, tail lights, front blinkers, or rear blinkers (Fig.’s 2-3, emitters 308 including exterior visual emitters, similar to those shown within figure 2 as left or right blinker 222/224, headlights 230, and their related discussion; see, for example, paragraphs 0056-0060, etc.), and a brake system programmed to control brake lights (Fig.’s 2-3, one of a vehicle computing device 304 comprising system controllers 326 working in conjunction with drive modules 314 so as to control external visual emitters such as brake lights 226, and their related discussion; see, for example, paragraphs 0041, 0056-0060, 0068-0070, etc.); and a secondary power brake system that is programmed to control the brake lights (Fig.’s 2-3, another one of a vehicle computing device 304 comprising system controllers 326 working in conjunction with drive modules 314 so as to control external visual emitters such as brake lights 226, and their related discussion; see, for example, paragraphs 0041, 0056-0060, 0068-0070, etc.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Boecker to include headlamps, tail lights, blinkers, brake lights, etc. as the lights of the system since, as taught within Lee, external visual emitters such as those are well known in the art as light associated with a vehicle which require power and control. Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Boecker to implement programmed control, as shown within Lee, since as 
Regarding Claim 20:
Boecker et al. discloses a system comprising: a first power net in a vehicle (Fig. 1, battery 110 with its associated output, and its related discussion; see, for example, paragraph 0022) electrically coupled to a first light set (Fig. 1, load 142 and its related discussion; see, for example, paragraph 0027 which discloses load 142 may represent any electrical load corresponding to vehicle components, such as “one or more of:… braking system(s); light(s))…”) and to an autonomous vehicle platform module that is to control a load when the first power net is operational (Fig. 1, drive module 104 for controlling first load 120 with power from battery 110, and their related discussion; see, for example, paragraphs 0022, 0026, etc. which disclose how the battery is used so as to provide electrical power to the load 120 to provide functionality for the vehicle 102, as well as, in general, how the drive modules are to function so as to provide power and functionality for the various components associated with the drive module. See also paragraph 0027 which discloses load 120 may represent any electrical load corresponding to vehicle components, such as “one or more of:… braking system(s); light(s))…”); and a second power net in the vehicle (Fig. 1, battery 132 with its associated output, and its related discussion; see, for example, paragraph 0022) electrically coupled to the load and a second load control unit that is to control the load when (Fig. 1, drive module 106 for controlling load 120 via output from battery 132 when battery 110 of drive module 104 is considered to be faulty; see, for example, paragraph 0026 which discloses how one of the drive modules, in this instance 106, can provide power to drive module 104 with associated load 120 via battery 132, so as to provide functionality to the various components, i.e. load 120, in the faulty drive module, i.e. 104). While Boecker discloses a first light set, Boecker fails to explicitly teach first lights as at least one of headlamps, tail lights, front blinkers, or rear blinkers, as well as said drive modules being “programmed”.
However, in an attempt to expedite prosecution, Lee et al., which is similarly directed towards autonomous vehicle systems, discloses a first light set including first lights, the first lights including at least one of headlamps, tail lights, front blinkers, or rear blinkers (Fig.’s 2-3, emitters 308 including exterior visual emitters, similar to those shown within figure 2 as left or right blinker 222/224, headlights 230, and their related discussion; see, for example, paragraphs 0056-0060, etc.), and an autonomous vehicle platform module that is programmed to control autonomous vehicle light bars (Fig.’s 2-3, one of a vehicle computing device 304 comprising system controllers 326 working in conjunction with drive modules 314 so as to control external visual emitters 308, and their related discussion; see, for example, paragraphs 0041, 0056-0060, 0068-0070, etc.); and a secondary light control system that is programmed to control the autonomous vehicle light bars (Fig.’s 2-3, another one of a vehicle computing device 304 comprising system controllers 326 working in conjunction with drive modules 314 so as to control external visual emitters 308, and their related discussion; see, for example, paragraphs 0041, 0056-0060, 0068-0070, etc.). It would have been obvious to one .
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boecker et al. (U.S. Patent Publication Number 2019/0092257) in view of Lee et al. (U.S. Patent Publication Number 2019/0354786) and in further view of Yakes et al. (U.S. Patent Number 6,885,920).
Regarding Claim 7:
Modified Boecker teaches the limitations of the preceding claim 5. While Modified Boecker, in further view of Lee, discloses wherein the secondary light control system controls the autonomous vehicle lights bars to communicate with passengers (Fig. 3, drive module(s) 314, emitter(s) 308, and their related discussion; see, for example, paragraphs 0056, 0060, etc. which disclose the emitter(s) 308 may be interior visual emitters used to communicate with passengers such as via lights)
However, Yakes et al. discloses causing controlling lights to indicate a fault condition (see, for example, Col. 8, lines 32-46, and the overall discussion in regards to control over LED indicator lights so as to cause said lights to blink thereby providing a way to indicate to a user the potential presence of a failure. It should be noted that Yakes is merely relied upon so as to teach that it is well known in the art to cause a blinking feedback so as to provide a visual indication/a way to communicate with a user). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Modified Boecker to cause lights to blink, as taught within Yakes, so as to provide a visual indication that the system may require further attention, such as a fault condition or failure present within the system.
Claims 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boecker et al. (U.S. Patent Publication Number 2019/0092257) in view of Lee et al. (U.S. Patent Publication Number 2019/0354786) and in further view of Smith et al. (U.S. Patent Number 8,405,498).
Regarding Claim 17:
Modified Boecker teaches the limitations of the preceding claim 1. While Modified Boecker teaches wherein the vehicle includes at least one autonomous vehicle light bar on a front of the vehicle (see both Boecker and Lee in regards to the various loads including lights as discussed throughout)
However, Smith et al. discloses wherein the vehicle includes at least one autonomous vehicle light bar on each of a front of the vehicle, a left side of the vehicle, and a right side of the vehicle (Fig. 2, strips 203, 205, 207, 209, etc. and their related discussion; see, for example, Col. 8, lines 11-49 which disclose a lighting system may include a plurality of strips attached to the outside of the vehicle at different locations. It should be noted that the teachings of Smith are merely relied upon to show that it is well known in the art to include lights associated with a vehicle in a variety of locations). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Modified Boecker to incorporate a plurality of vehicle light bars at a variety of locations associated with said vehicle, as taught within Smith, so as to provide a more robust illumination system capable of providing visual indicators from a plurality of angles/sides associated with the automated vehicle, thereby potentially improving the overall safety of said vehicle and potential internal users, as well as pedestrians or drivers which may be near said vehicle. It should further be noted that it has been held that mere duplication of essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. Also, it has been held that rearranging parts of a prior art structure involves only routine skill in the art. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). Furthermore, the selection of the amount of vehicle light bars and location of said light bars would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application.
Regarding Claim 18:
Modified Boecker teaches the limitations of the preceding claim 17. Modified Boecker further discloses wherein the vehicle further includes at least one autonomous vehicle light bar on a rear of the vehicle (see both Boecker and Lee in regards to the various loads including lights as discussed throughout as well as Fig. 2, strips 203, 205, 207, 209, etc. and their related discussion; see, for example, Col. 8, lines 11-49 which disclose a lighting system may include a plurality of strips attached to the outside of the vehicle at different locations).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH N INGE whose telephone number is (571)270-7705.  The examiner can normally be reached on 9:00-5:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH N INGE/Examiner, Art Unit 2836                                                                                                                                                                                                        
/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836